     Case 2:18-cv-02035-WBS-KJN Document 110 Filed 09/03/20 Page 1 of 10

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                  ----oo0oo----

11

12    PAMELA DENISE PRINGLE,                   No. 2:18-cv-2035 WBS KJN
13                  Plaintiff,

14         v.                                  ORDER RE: CONDITIONAL SETTING
                                               ASIDE OF ENTRY OF DEFAULT
15    BRENT CARDALL, COUNTY OF YOLO,
      YOLO COUNTY PROBATION
16    DEPARTMENT, ANTHONY PENNELLA,
      SANDY JONES, AMANDA GENTRY, NOEL
17    BARLOW-HUST, JUDY MESICK, CINDY
      McDONALD, MARK ALAN KUBINSKI,
18    ELISA SUE MAGNUSON, JOHN DOES 1-
      20, and JANE DOES 1-20,
19    inclusive,

20                  Defendants.

21

22                                  ----oo0oo----

23                Defendant Anthony Pennella has filed an opposed motion

24    to set aside the entry of default entered against him on November

25    27, 2018.   (Mot. Set Aside Default (Docket No. 105).)

26    I.   Factual and Procedural Background

27                Plaintiff Pamela Denise Pringle filed her First Amended

28    Complaint on August 3, 2018, alleging violations by multiple
                                           1
     Case 2:18-cv-02035-WBS-KJN Document 110 Filed 09/03/20 Page 2 of 10

1     California and Idaho defendants of 42 U.S.C. § 1983, 42 U.S.C. §

2     1985, violations of civil rights under the First, Fifth, Eighth,

3     and Fourteenth Amendments to the U.S. Constitution, and

4     California Penal Code § 136.1(a), among other causes of action.

5     (See First Am. Compl. (“FAC” or “complaint”) (Docket No. 7).)

6                On October 23, 2018, Roger Gold, the litigation

7     coordinator at the Headquarters for the California Department of

8     Corrections and Rehabilitation (“CDCR”), accepted service of

9     plaintiff’s FAC and summons on behalf of defendant.          (See Decl.

10    of Kelly Heffington in Support of Mot. Set Aside Default ¶ 2

11    (“Heffington Decl.”) (Docket No. 105-3).)

12               Mr. Gold emailed plaintiff’s complaint to the CDCR

13    Office of Legal Affairs, copying defendant on the email.             (See

14    id.)    Defendant also signed a request for representation by the

15    California Office of the Attorney General and returned it to Mr.

16    Gold for processing.     (See Decl. of Anthony Pennella in Support

17    of Mot. Set Aside Default ¶¶ 2–3 (“Pennella Decl.”) (Docket No.

18    105-3).)   CDCR’s Office of Legal Affairs never completed either

19    Mr. Gold or defendant’s request.         (See Heffington Decl. at ¶¶ 2-

20    4.)    Because defendant believed that his case would be handled by
21    the Office of the Attorney General and that he need not do

22    anything further until contacted by a member of that office,

23    defendant did not respond to plaintiff’s complaint.          (See Appl.

24    for Entry of Default against Def. Pennella at 2 (Docket No. 23).)

25               Plaintiff requested an entry of default against

26    defendant on November 26, 2018, though she did not serve
27    defendant with a copy of her request.        (See Clerk’s Entry of

28    Default as to Anthony Pennella (“Entry of Default”) (Docket No.
                                           2
     Case 2:18-cv-02035-WBS-KJN Document 110 Filed 09/03/20 Page 3 of 10

1     24); Def.’s Reply (Docket No. 108).)         The Clerk entered

2     defendant’s default the next day.         (See Entry of Default.)       Since

3     November 25, 2019, this case has been stayed pending plaintiff’s

4     appeal of an order granting the Idaho defendants’ motion to

5     dismiss for lack of personal jurisdiction.         (See Order Granting

6     Mot. Dismiss (Docket No. 85); Order re: Mot. for Certification of

7     Ruling as Final J.) (Docket No. 98).)         As a result of the stay,

8     no discovery has been conducted in the case thus far.            (See

9     Def.’s Mem. Supp. Mot. Set Aside Default at 8 (“Def.’s Mem.”)

10    (Docket No. 105-1).)

11    II.   Discussion

12          A.    Motion to Set Aside Default

13                The Ninth Circuit has emphasized that default judgments

14    are “appropriate only in extreme circumstances; a case should,

15    whenever possible be decided on the merits.”         TCI Grp. Life Ins.

16    Plan v. Knoebber, 244 F.3d 691, 696 (9th Cir. 2001), overruled on

17    other grounds by Egelhogg v. Egelhoff ex rel. Breiner, 532 U.S.

18    141 (2001)(citing Falk v. Allen, 739 F.2d 461, 463 (9th Cir.

19    1984) (per curiam)).       A district court must find that there is

20    “good cause” to set aside an entry of default.         Fed. R. Civ. P.
21    55(c).     Three factors govern the question of whether good cause

22    exists: “1) whether the defendant’s culpable conduct led to the

23    default; 2) whether the defendant has a meritorious defense; and

24    3) whether reopening the default judgment would prejudice the

25    plaintiff.”      TCI, 244 F.3d at 696.     The moving party bears the

26    burden of demonstrating that these factors favor setting aside
27    the default.     See id.

28                1.     Culpable Conduct
                                            3
     Case 2:18-cv-02035-WBS-KJN Document 110 Filed 09/03/20 Page 4 of 10

1                The defendant’s failure to respond to the plaintiff’s

2     complaint in this case was not culpable.        “The usual articulation

3     of the governing standard, oft repeated in our cases, is that ‘a

4     defendant’s conduct is culpable if he has received actual or

5     constructive notice of the filing of the action and intentionally

6     failed to answer.’”     Id. (quoting Alana Neuman Prods., Inc. v.

7     Albright, 862 F.2d 1388, 1392 (9th Cir. 1988)).         In TCI, the

8     Ninth Circuit made clear that “intentional” conduct for the

9     purposes of the culpability standard may encompass a neglectful

10    failure to respond, but only when the defendant’s neglect is not

11    “excusable.”    Id.   In other words, the defendant must be able to

12    offer a credible, good-faith explanation for his failure to

13    respond.   See id. at 697.     “[W]hen there is no explanation of the

14    default inconsistent with a devious, deliberate, willful, or bad

15    faith failure to respond,” the defendant’s conduct will typically

16    be found to be culpable.      Id. at 698 (citing Kingvision Pay-Per-

17    View Ltd. v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir. 1999)

18    (holding that defendants’ conduct was culpable because they

19    ignored the summons and complaint despite “frequent chats” with

20    their lawyers during the period for answer and then filed
21    affidavits falsely claiming they had not been served)).

22         Here, defendant has offered a credible and good-faith

23    explanation for his failure to respond.        Defendant submitted a

24    request for representation to CDCR’s litigation coordinator

25    promptly after being served with the plaintiff’s summons and FAC.

26    (See Decl. of Anthony Pennella in Support of Mot. Set Aside
27    Default ¶¶ 2–3 (“Pennella Decl.”) (Docket No. 105-3).)          Defendant

28    maintains that he did not learn that a default had been entered
                                           4
     Case 2:18-cv-02035-WBS-KJN Document 110 Filed 09/03/20 Page 5 of 10

1     against him in this case until July 2020.        (See Def.’s Mem. at

2     4.)   It appears that CDCR’s Office of Legal Affairs failed to

3     request that the Office of the Attorney General represent the

4     defendant in this case, despite receiving a request to do so from

5     CDCR’s litigation coordinator and the defendant’s completed

6     request for representation.      (See Def.’s Mem. at 4-5; Heffington

7     Decl. at ¶ 3.)    Although defendant arguably should have followed

8     up with CDCR or the Office of the Attorney General to ensure that

9     the request for representation had gone through, his failure to

10    do so was excusable because it was based on a reasonable and

11    good-faith belief that the Office of Legal Affairs would secure

12    representation for him and that his attorney would inform him of

13    any case developments requiring his attention.         See TCI, 244 F.3d

14    at 697.   Defendant also never received notice from plaintiff that

15    she had requested entry of his default.        (See Def.’s Reply at 4.)

16               Any neglect on the part of CDCR and defendant’s counsel

17    is also excusable.     This matter came back to the attention of

18    CDCR’s Office of Legal Affairs on or around June 4, 2020 when the

19    Office of the Attorney General informed CDCR that the Office of

20    Legal Affairs would need to retain outside counsel for defendant.
21    (See Heffington Decl. at ¶ 5.)       Defendant’s supporting affidavits

22    do not explain why the Office of the Attorney General suddenly

23    informed CDCR’s Office of Legal affairs that defendant required

24    outside counsel in June 2020, but as soon the Office of Legal

25    Affairs realized its mistake, it promptly secured outside

26    representation for defendant and defendant’s counsel filed this
27    Motion to Set Aside Default.      (See id.; Decl. of Janine Jeffery

28    in Support of Mot. Set Aside Default ¶ 2 (“Jeffery Decl.”)
                                           5
     Case 2:18-cv-02035-WBS-KJN Document 110 Filed 09/03/20 Page 6 of 10

1     (Docket No. 105-3).)

2                 Plaintiff argues that defendant’s counsel unreasonably

3     added to the delay by waiting until August to bring this motion,

4     instead of filing as soon as she was retained in June.          (See

5     Pltf.’s Opp’n Def. Mot. Set Aside Entry of Default at 4-5 (“Pltf.

6     Opp’n”) (Docket No. 106).)      But defense counsel’s decision to

7     delay from June until August was based on knowledge that the case

8     was stayed and a good-faith belief that settlement was

9     “imminent,” based on the representations of other defense counsel

10    in the case.     (See Jeffery Decl. at ¶ 3.)     These actions do not

11    evidence any devious, deliberate, willful, or bad-faith

12    motivations on the part of defendant or his counsel.          See TCI,

13    244 F.3d at 696.     Accordingly, defendant’s conduct was not

14    culpable.

15                2.    Meritorious Defenses

16                The defendant has also shown that he has a meritorious

17    defense.    To satisfy the meritorious defense requirement, the

18    defendant must go beyond general denial of the plaintiff’s claims

19    and present specific facts that constitute a defense.          See id.

20    (citing In re Stone, 588 F.2d 1316, 1319 n.2 (10th Cir. 1978)
21    (explaining that the movant need only demonstrate facts or law

22    showing the trial court that “a sufficient defense is

23    assertible”)).

24                Here, plaintiff claims that defendant conspired with

25    the Idaho defendants to violate her Constitutional rights under

26    the Fifth and Fourteenth Amendments.        (See Pltf. Opp’n at 8.)
27    Specifically, plaintiff alleges that defendant failed to process

28    her Interstate Compact Application when he requested that he be
                                           6
     Case 2:18-cv-02035-WBS-KJN Document 110 Filed 09/03/20 Page 7 of 10

1     removed from an email chain concerning the application. (See id.;

2     FAC at ¶¶ 77, 103.)     This conduct allegedly deprived plaintiff of

3     her Constitutional right to due process of law and equal

4     protection under the law because it violated clearly established

5     Interstate Commission for Adult Offender Supervision (“ICAOS”)

6     Rules and administrative requirements.        (See Pltf. Opp’n at 8).

7     Plaintiff also claims that defendant violated the Fifth and

8     Fourteenth Amendments by conspiring with correctional officers in

9     Idaho to bring false parole violation proceedings against her, so

10    that Idaho correctional officers could extradite her back to

11    Idaho in retaliation for lawsuits she had filed against them.

12    (See id.)

13                Not only does defendant generally deny plaintiff’s

14    claims, but he provides specific facts that constitute a defense.

15    Defendant explains that he declined to be involved in the

16    processing of plaintiff’s application for transfer because she

17    refused to sign it and claimed that the application had been

18    fraudulently created by Idaho correctional officers.          (See

19    Pennella Decl. at ¶ 8.)      Defendant denies conspiring with anyone

20    in Idaho to create a false parole allegation against her, and, in
21    fact, attests that he has never even spoken to anyone in Idaho

22    regarding plaintiff.     (Id. at ¶ 9.)    Defendant also asserts that

23    plaintiff’s parole violation was based on legitimate information

24    that she had absconded and, in any event, he and Idaho

25    correctional officers would have had no incentive to create a

26    false parole violation because Idaho maintained the right to
27    extradite plaintiff at any time for any reason.         (Id. at ¶¶ 9-

28    10.)
                                           7
     Case 2:18-cv-02035-WBS-KJN Document 110 Filed 09/03/20 Page 8 of 10

1                If defendant’s representations are true, his conduct

2     would not violate ICAOS rules or plaintiff’s rights under the

3     U.S. Constitution.     For the purposes of a motion to set aside

4     default, the court is not tasked with evaluating the veracity of

5     the defendant’s claims--whether defendant’s claims are true will

6     properly be the subject of later litigation.         See TCI, 244 F.3d

7     at 700.   It is enough that the defendant allege facts showing

8     that a sufficient defense is ascertainable.         Because defendant

9     has done so here, the meritorious defense requirement is also

10    satisfied.

11               3.     Prejudice to Plaintiff

12               Plaintiff will not be prejudiced by setting

13    aside the entry of default against defendant.         “To be

14    prejudicial, the setting aside of a judgment must result in

15    greater harm than simply delaying the resolution of the case.”

16    TCI, 244 F.3d at 701.     Rather, the standard is whether the

17    plaintiff’s ability to “pursue [her] claim will be hindered.”

18    Id.   “[M]erely being forced to litigate on the merits cannot be

19    considered prejudicial for purposes of lifting a default

20    judgment.”    Id.
21               This case has been stayed since November 25, 2019,

22    pending plaintiff’s Ninth Circuit appeal.        (See Docket No. 98.)

23    Plaintiff submitted her opening brief to the Ninth Circuit on

24    July 28, 2020, (see Def. Mem. at 8), and no discovery has been

25    conducted in this case and the case has not progressed beyond the

26    pleading stage.     Under these circumstances, plaintiff’s ability
27    to pursue her claims will not be hindered by setting aside

28    defendant’s default.     See TCI, 244 F.3d at 701.
                                           8
     Case 2:18-cv-02035-WBS-KJN Document 110 Filed 09/03/20 Page 9 of 10

1                Because every relevant factor favors setting aside the

2     entry of default against defendant, the court will set aside the

3     defendant’s default.

4          B.    Payment of Attorney’s Fees and Costs

5                District courts may condition the setting aside of an

6     entry of default on the payment of sanctions.         See Nillson,

7     Robbins, Dalgarn, Berliner, Carson & Wurst v. La. Hydrolec., 854

8     F.2d 1538, 1546–47 (9th Cir. 1988) (“[I]t is appropriate to

9     condition setting aside a default upon the payment of a

10    sanction.”).     “By conditioning the setting aside of a default,

11    any prejudice suffered by the non-defaulting party as a result of

12    the default and the subsequent reopening of the litigation can be

13    rectified.”    Id. at 1546; see also Citadel Ltd. V. Dileo, No. LA

14    CV-10-06304 JAK, JCGx, 2011 WL 13217385 at *2 (C.D. Cal. Aug. 11,

15    2011) (conditioning relief from an entry of default on defaulting

16    defendants’ paying plaintiff “reasonable fees and expenses

17    associated with . . . preparing the motion for a default

18    judgment”).

19               Here, it was CDCR’s Office of Legal Affairs’ neglect of

20    the defendant’s request to obtain counsel for him in a timely
21    fashion which caused the default to be entered.         (See Heffington

22    Decl. at ¶ 3.)    The defendant may have compounded this mistake by

23    failing to follow up and determine what had become of his

24    request, despite being sued in both his individual and official

25    capacities.    (See Def. Mem. at 5.)     Though the conduct of CDCR

26    and defendant was excusable, the payment of plaintiff’s
27    attorney’s fees associated with the preparation of a motion for

28    default judgment serves as a proper sanction and should
                                           9
     Case 2:18-cv-02035-WBS-KJN Document 110 Filed 09/03/20 Page 10 of 10

1     compensate plaintiff for any prejudice she has suffered,

2     including the time she has had to spend responding to this

3     motion.    It should also motivate defendants and CDCR to respond

4     to legal summonses and cases in a timely and efficient manner in

5     the future.

6                 IT IS THEREFORE ORDERED that defendant Anthony

7     Pennella’s motion to set aside default (Docket No. 105) be, and

8     the same hereby is, GRANTED, conditioned upon his payment of

9     plaintiff’s attorney fees and costs associated with the

10    preparation of plaintiff’s opposition to this motion.           Within

11    fourteen (14) days of this order, plaintiff shall submit to the

12    court an itemized fee and cost request accompanied by all

13    relevant records and receipts.       The defendant may file any

14    response to the itemized request within seven (7) days.

15    Dated:    September 3, 2020

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           10
